16‐409 
United States v. Zemlyansky 
 
                          UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                       ______________ 
                                      August Term 2017 
                (Argued: September 12, 2017   Decided: November 5, 2018) 
                                      Docket No. 16‐409 
                                                 
                              UNITED STATES OF AMERICA, 
                                                                                    Appellee, 
                                               v. 
                                                 
                                 MIKHAIL ZEMLYANSKY, 
                                                                       Defendant‐Appellant.* 
                                                                                              
                                       ______________ 
Before:  
                      JACOBS, CABRANES, AND WESLEY, Circuit Judges. 
                                       ______________ 
       Defendant‐appellant Mikhail Zemlyansky appeals from a February 1, 2016 
judgment of conviction entered after a jury trial in the United States District Court 
for the Southern District of New York (Oetken, J.). In 2013, Zemlyansky was tried 
for  substantive  and  conspiracy  crimes  relating  to  healthcare  fraud.  He  was 
acquitted of all counts except for conspiring to engage in racketeering in violation 
of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962(d), a 
count on which the jury failed to reach a verdict. In 2015, Zemlyansky was tried 

*    The Clerk of the Court is directed to amend the caption as set forth above. 
for substantive and conspiracy counts relating to insurance and investment‐fraud 
schemes.  He  was  again  charged  with  conspiring  to  violate  RICO,  predicated  in 
part on crimes of which he was acquitted at his first trial. On appeal, he argues 
that his constitutional rights were violated under the Fifth Amendment’s Double 
Jeopardy Clause. He also argues that improper prosecutorial comments and the 
District Court’s evidentiary rulings violated his Fifth and Sixth Amendment rights. 
The judgment is AFFIRMED.
                                  ______________ 
      JOSHUA  NAFTALIS,  Assistant  United  States  Attorney  (Daniel  Goldman, 
           Daniel  Noble,  Margaret  Garnett,  Assistant  United  States  Attorneys, 
           on  the  brief)  for  Geoffrey  S.  Berman,  United  States  Attorney  for  the 
           Southern District of New York, New York, NY, for Appellee. 
      JERALD BRAININ, Los Angeles, CA, for Defendant‐Appellant.  
                                   ______________ 
WESLEY, Circuit Judge: 

      Twice—in  2013  and  2015—the  Government  tried  defendant‐appellant 

Mikhail Zemlyansky for his alleged involvement in criminal activity. The first jury 

did not convict him, but the second jury did. On appeal, Zemlyansky argues that 

the  second  conviction  amounted  to  double  jeopardy,  because  the  Government 

secured the conviction by proving an issue the first jury had already decided in 

his favor. We are asked to decide whether the issue‐preclusion component of the 

Double Jeopardy Clause prohibits the Government from predicating a Racketeer 

Influenced  and  Corrupt  Organizations  Act  (“RICO”)  conspiracy  charge  on  acts 

mirroring  the  defendant’s  earlier  substantive  and  conspiracy  acquittals.  We 




                                            2
conclude  it  does  not.  We  also  reject  Zemlyansky’s  other  arguments  regarding 

constitutional error in his second trial. Accordingly, the judgment is AFFIRMED. 

                                       BACKGROUND 

       I.      Zemlyansky’s Criminal Schemes1 

       Zemlyansky  was  involved  in  several  criminal  schemes  from  before  2007 

until  his  first  indictment  in  2013.  These  schemes  included  Lyons  Ward;  the 

Rockford  Group;  the  Illegal  Gambling  Ring;  and  the  No‐Fault  Insurance 

Organization. 

               A.     Lyons Ward 

       In 2007, Zemlyansky started a fraudulent investment firm, “Lyons, Ward & 

Associates.” The firm purported to invest in insurance‐settlement claims, and it 

received  almost  $7  million  from  investors  by  guaranteeing  them  an  18%  yearly 

return. But their money was never invested; instead, it was embezzled and then 

laundered  through  shell  companies.  To  perpetuate  the  scheme,  Zemlyansky 

issued false account statements and small interest payment checks to investors.  




 The following facts are drawn from the evidence presented at trial and described in the light 
1

most favorable to the Government. See United States v. Litwok, 678 F.3d 208, 210–11 (2d Cir. 2012). 

                                                 3
              B.     Rockford Group  

       In 2009, Zemlyansky started “Rockford Funding Group LLP.” Like Lyons 

Ward,  the  Rockford  Group  was  built  on  falsehoods  and  ultimately  garnered 

approximately $10 million in investments. The proceeds from the two securities 

fraud  schemes  were  wired  to  and  from  shell  companies  located  in  the  United 

States and overseas.  

              C.     Illegal Gambling Ring 

       Around  the  time  Zemlyansky  ran  the  Lyons  Ward  and  Rockford  Group 

securities  fraud  schemes,  he  also  operated  an  illegal,  high‐stakes  poker  ring  in 

Brooklyn, New York. 

              D.     No‐Fault Insurance Organization  

       Between  2009  and  February  2012,  Zemlyansky  and  his  co‐defendant 

Michael  Danilovich  owned  and  controlled  medical  professional  corporations 

(“P.C.s”).  These  P.C.s  fraudulently  billed  insurance  companies  for  millions  of 

dollars  under  New  York’s  No‐Fault  Comprehensive  Motor  Vehicle  Insurance 

Reparations Act, N.Y. Ins. Law § 5101 et seq. 

       Under  the  No‐Fault  Act,  individuals  injured  in  car  accidents  assign  their 

statutory  benefits  to  licensed  medical  professionals,  who  submit  claims  for 



                                              4
medically “necessary” treatments directly to the injured party’s insurance carriers. 

See  id.  § 5102;  N.Y.  Comp.  Codes  R.  &  Regs.  tit.  11,  § 65‐3.11  (providing  for 

assignment).  Zemlyansky  and  Danilovich,  who  were  not  medical  professionals, 

owned  and  controlled  more  than  ten  P.C.s  in  Brooklyn.  The  claims  the  P.C.s 

submitted to insurance companies were misleading, both because they often were 

for  unnecessary  treatments  and  because  they  represented  that  medical 

professionals  owned  and  controlled  the  P.C.s.  Zemlyansky  and  Danilovich 

profited from insurance payments, fee‐sharing arrangements, and kickbacks for 

referrals. They collected their profits from this no‐fault insurance scheme, in part, 

through a series of wire transfers to and from shell companies overseas. 

       II.    The S13 Indictment and First Trial 

       In May 2013, a federal grand jury returned the Superseding Indictment S13 

(“S13 Indictment,” or “first indictment”), charging Zemlyansky, Danilovich, and 

others with nine counts relating to the No‐Fault Insurance Organization. The S13 

Indictment  did  not  include  allegations  relating  to  the  Lyons  Ward  or  Rockford 

Group securities fraud schemes, or to the Illegal Gambling Ring.  

       Count One of the S13 Indictment charged Zemlyansky with conspiring to 

participate  in  the  affairs  of  a  RICO  enterprise,  18  U.S.C.  § 1962(d).  The  charged 



                                              5
racketeering enterprise was the No‐Fault Insurance Organization, and the pattern 

of racketeering consisted of mail fraud, 18 U.S.C. § 1341, and money laundering, 

id. §§ 1956–57. 

      The  S13  Indictment  also  charged  Zemlyansky  with  eight  counts  that 

mirrored  the  RICO  conspiracy’s  predicate  offenses:  conspiracy  to  commit 

healthcare fraud, 18 U.S.C. § 1347, 1349 (Count Two); substantive healthcare fraud, 

id. §§ 2, 1347 (Count Three); conspiracy to commit mail fraud, id. § 1349 (Count 

Four); mail fraud, id. §§ 2, 1341, 1349 (Count Five); conspiracy to commit money 

laundering, id. §§ 1956(h), 1957 (Count Six); and substantive money laundering, id. 

§§ 1956–57 (Counts Seven, Eight, and Nine). 

      On  November  13,  2013,  after  a  trial  that  lasted  eight  weeks,  the  jury 

acquitted  Zemlyansky  of  the  non‐RICO  conspiracy  and  substantive  counts, 

Counts Two through Nine. The jury was unable to reach a verdict with respect to 

the RICO conspiracy count, Count One. The District Court declared a mistrial on 

that Count.  

      III.      The S18 Indictment and Second Trial 

      Following  the  mistrial,  a  grand  jury  in  2015  returned  the  Superseding 

Indictment  S18  (“S18  Indictment,”  or  “second  indictment”) against Zemlyansky 



                                          6
and  others.  The  S18  Indictment  contained  six  counts.  Count  One  charged 

Zemlyansky  with  conspiring  to  violate  RICO  as  a  member  of  an  expanded 

enterprise:  the  “Zemlyansky/Danilovich  Organization.”  Like  the  racketeering 

enterprise  alleged  in  the  first  indictment,  the  Zemlyansky/Danilovich 

Organization  encompassed  conduct  relating  to  the  No‐Fault  Insurance 

Organization.  But  the  Zemlyansky/Danilovich  Organization  also  encompassed 

conduct relating to Lyons Ward, the Rockford Group, and the Illegal Gambling 

Ring.  

      The S18 Indictment also charged Zemlyansky with five substantive counts 

relating  to  Lyons  Ward.  Those  charges  were:  conspiracy  to  commit  securities 

fraud, 18 U.S.C. § 371, 15 U.S.C. § 78j(b) (Count Two); substantive securities fraud, 

15 U.S.C. §§ 78j(b), 78ff, 17 C.F.R. § 240.10b–5 (Count Three); conspiracy to commit 

mail and wire fraud, 18 U.S.C. §§ 1341, 1349 (Count Four); mail fraud, id. § 1341 

(Count Five); and wire fraud, id. §§ 1343, 1349 (Count Six). 

      Zemlyansky moved to dismiss the RICO conspiracy count (Count One) and 

to preclude the Government from offering evidence of his involvement in the No‐

Fault Insurance Organization to prove that Count. He argued that under the issue‐

preclusion component of the Double Jeopardy Clause, the Government could not 



                                          7
offer  evidence  of  the  insurance‐fraud‐related  crimes  of  which  he  had  been 

acquitted to prove the new RICO conspiracy charge. The District Court initially 

denied Zemlyansky’s motion. United States v. Zemlyansky, No. 12‐CR‐171‐1 (JPO), 

2016  WL  111444  (S.D.N.Y.  Jan.  11,  2016).  Ultimately,  however,  it  granted  the 

motion in part, precluding the Government from arguing Zemlyansky was guilty 

of insurance fraud, while allowing “evidence of Mr. Zemlyansky’s involvement in 

the alleged no‐fault scheme insofar as such conduct [went] to his alleged guilt on 

the RICO conspiracy charge.” Joint App. 358. 

      Two  occurrences  at  Zemlyansky’s  second  trial  are  the  focus  of  his  other 

challenges  on  appeal:  the  prosecution’s  comments  in  summation  and  the 

introduction of an audio‐recording transcript. First, during rebuttal summation, 

the  prosecution  mentioned  to  the  jury  that  Zemlyansky  had  cried  during  the 

testimony of a government witness. The District Court ordered the Government 

to  “move  on”  and  later  issued  a  curative  instruction.  Joint  App.  549–50.  The 

District Court subsequently denied Zemlyansky’s motion for either a mistrial or 

to  reopen  the  proceedings  to  allow  defense  counsel  to  present  an  alternative 

explanation of Zemlyansky’s demeanor. Second, the District Court admitted, over 

Zemlyansky’s  objection  and  subject  to  a  limiting  instruction,  a  government‐



                                           8
prepared  transcript  that  identified  Zemlyansky  as  the  declarant  in  an 

incriminating audio recording. The District Court further allowed the jury to use 

the transcript as an aid during deliberations. 

       After a month‐long trial, the jury convicted Zemlyansky of all six counts. 

The special verdict form reflected the jury’s determination that Zemlyansky was 

liable for all five of the RICO conspiracy count’s predicate acts. 

       The  District  Court  denied  Zemlyansky’s  motion  for  a  new  trial  and 

sentenced  him  principally  to  180  months’  imprisonment  and  three  years’ 

supervised release. It also ordered him to forfeit $29,575,846 and to pay restitution 

of $27,741,579.67. Zemlyansky timely appealed his conviction and sentence.2 

       On  appeal,  Zemlyansky  renews  his  argument  that  his  conviction  of  the 

RICO  conspiracy  count  charged  in  the  second  indictment  violated  his  Fifth 

Amendment  right  to  be  free  from  double  jeopardy.  He  also  maintains  that  the 

prosecution’s rebuttal summation comments on his courtroom demeanor violated 

his  Fifth  and  Sixth  Amendment  rights  against  self‐incrimination,  to  adverse 

witness  confrontation  and  conflict‐free  counsel,  and  to  a  fair  trial.  He  further 


2 On appeal, Zemlyansky makes arguments only with respect to his conviction; he has 
thus waived any challenges to his sentence. See JP Morgan Chase Bank v. Alto Hornos de 
Mexico,  S.A.  de  C.V.,  412  F.3d  418,  428  (2d  Cir.  2005)  (arguments  not  raised  in  an 
appellant’s opening brief are waived). 

                                                9
argues that the District Court’s evidentiary ruling admitting the transcript violated 

his Sixth Amendment right to a fair trial. These errors, Zemlyansky urges, amount 

to cumulative error. 

                                        DISCUSSION3 


    I.      Double Jeopardy and Issue Preclusion 

         The Double Jeopardy Clause protects individuals from being “twice put in 

jeopardy of life or limb” “for the same offence.” U.S. Const. amend. V. “[O]nce a 

defendant is placed in jeopardy . . . and jeopardy terminates . . . the defendant may 

neither  be  tried  nor  punished  a  second  time  for  the  same  offense.”  Sattazahn  v. 

Pennsylvania, 537 U.S. 101, 106 (2003). The issue‐preclusion, or collateral‐estoppel, 

component of the Double Jeopardy Clause “preclude[s] prosecution of an offense 

when an issue of ultimate fact or an element essential to conviction has necessarily 

been determined in favor of the defendant by a valid and final judgment in a prior 

proceeding.” United States v. Cala, 521 F.2d 605, 607–08 (2d Cir. 1975) (summarizing 



3 We review de novo a district court’s decision on double jeopardy. United States v. Olmeda, 
461  F.3d  271,  278  (2d  Cir.  2006)  (rulings  on  motions  to  dismiss  indictment  on  double 
jeopardy grounds reviewed de novo). We review for abuse of discretion a district court’s 
denial  of  a  motion  for  a  mistrial,  its  evidentiary  rulings,  and  its  ruling  on  reopening 
proceedings.  United  States  v.  Deandrade,  600  F.3d  115,  118  (2d  Cir.  2010)  (motion  for 
mistrial); United States v. Yannotti, 541 F.3d 112, 120 (2d Cir. 2008) (evidentiary rulings); 
United States v. Matsushita, 794 F.2d 46, 52 (2d Cir. 1986) (reopening proceedings). 

                                                 10
Ashe v. Swenson, 397 U.S. 436 (1970)). “The burden . . . is on the defendant in the 

second case to establish that the issue he seeks to foreclose from litigation . . . was 

necessarily decided in his favor by the prior verdict.” Id. at 608. 

       Zemlyansky argues that collateral estoppel precludes the Government from 

predicating a RICO conspiracy charge on acts mirroring earlier substantive and 

conspiracy acquittals.4 Because none of the earlier acquittals necessarily decided 

an essential element of RICO conspiracy in his favor, we disagree. Furthermore, 

the District Court did not err in permitting the Government to reuse evidence from 

the first trial to prove Zemlyansky’s guilt in the second because the evidence was 

used to prove different, non‐precluded conduct. 

                   A. The Government Was Not Precluded from Using Acquitted 
                      Substantive Offenses as Racketeering Predicates in the 
                      Second RICO Conspiracy Charge 

       Zemlyansky  first  contends  that  his  acquittals  of  substantive  counts  of 

insurance‐related mail fraud and money laundering at his first trial precluded the 

Government from predicating his RICO conspiracy charge on conduct mirroring 


4
   Zemlyansky  also  argues  that  the  Government  placed  him  in  double  jeopardy  by 
charging him with the same RICO conspiracy at his second trial as was charged at his 
first. However, even if the charges overlapped as he alleges, the first jury did not reach a 
verdict  on  the  RICO  conspiracy  count,  and  a  “jury’s  inability  to  reach  a  verdict  [is]  a 
nonevent that does not bar retrial.” Yeager v. United States, 557 U.S. 110, 118 (2009).


                                                 11
those same counts at the second trial.5 He argues that the District Court therefore 

erred when it denied his request to dismiss the RICO conspiracy count before the 

second trial. We disagree. 

       As a general matter, a jury’s finding that a defendant did not commit certain 

substantive  crimes  does  not  necessarily  preclude  the  government  from  later 

proving  that  he  or  she  knowingly  agreed  to  facilitate  a  racketeering  scheme 

involving, or intended to involve, the same substantive crimes. See Salinas v. United 

States,  522  U.S.  52,  65  (1997)  (holding  that  RICO’s  conspiracy  provision  “does 

not . . . excuse from [its] reach . . . an actor who does not himself commit . . . the 

two  or  more  predicate  acts  requisite  to  the  underlying  offense”).  So  it  is  in  this 

case.  Substantive  mail  fraud  and  money  laundering  require  proof  that  the 

defendant  committed  those  offenses.  See  18  U.S.C.  §§ 1341,  1956–57.  In  contrast, 

RICO’s  conspiracy  provision  proscribes  a  defendant’s  knowing  agreement  to  a 

racketeering scheme. “[A] conspirator charged with racketeering conspiracy need 

not  commit  or  even  agree  to  commit  the  predicate  acts  that  are  elements  of  a 

substantive count to be found guilty . . . , for ‘it suffices that he adopt[ed] the goal 




5 The five charged predicate acts included: insurance‐ and securities‐related mail fraud; 
insurance‐  and  securities‐related  wire  fraud;  insurance‐  and  securities‐related  money 
laundering; securities fraud; and illegal gambling. 
                                              12
of furthering or facilitating the criminal endeavor.’” United States v. Ciccone, 312 

F.3d 535, 542 (2d Cir. 2002) (alteration in original) (quoting Salinas, 522 U.S. at 65). 

That Zemlyansky did not personally commit (either directly or as an accomplice) 

the substantive offenses in no way precludes a finding that he knowingly entered 

into an agreement in which such offenses were contemplated. As such, the first 

jury did not necessarily find RICO conspiracy’s essential element of agreement in 

Zemlyansky’s favor when it acquitted him of substantive mail fraud and money 

laundering. 

                 B. The Government Was Not Precluded from Using Acquitted 
                    Non‐RICO Conspiracy Offenses as Racketeering Predicates 
                    in the Second RICO Conspiracy Charge 

       Zemlyansky  next  argues  that  the  Government  may  not  predicate  a  RICO 

conspiracy charge on acquitted conspiracy counts from a previous trial. At his first 

trial,  Zemlyansky  was  acquitted  of  “basic”  conspiracies  to  commit  insurance‐

related mail fraud and money laundering. At his second trial, the expanded RICO 

conspiracy  count  listed  insurance‐related  mail  fraud  and  money  laundering  as 

predicate  acts.  While  this  is  a  closer  call,  we  again  disagree.  We  come  to  this 

conclusion by comparing the elements of “basic” and RICO conspiracy charges—

in particular, how those elements differ as a result of the distinct objects of each. 



                                             13
       The  “basic”  conspiracies  at  issue  here  require  proof  of:  (1) an  agreement 

between at least two people to commit an unlawful act, and (2) the defendant’s 

knowing engagement in the conspiracy with the specific intent that the object of 

the conspiracy be committed. See United States v. Mahaffy, 693 F.3d 113, 123 (2d Cir. 

2012); see also United States v. Roy, 783 F.3d 418, 421 (2d Cir. 2015) (per curium) (no 

overt act requirement for conspiracy under 18 U.S.C. § 1349); Whitfield v. United 

States,  543  U.S.  209,  214  (2005)  (no  overt  act  requirement  for  money  laundering 

conspiracy, 18 U.S.C. § 1956(h)).  

       RICO conspiracy requires proof that the defendant “agree[d] to conduct or 

to  participate  in  the  conduct  of  [an]  enterprise’s  affairs  through  a  pattern  of 

racketeering activity.” United States v. Pizzonia, 577 F.3d 455, 462 (2d Cir. 2009). To 

prove  the  agreement  element,  the  government  must  show  that  the  defendant 

“knew about and agreed to facilitate [a racketeering] scheme.” Salinas, 522 U.S. at 

66; see also Pizzonia, 577 F.3d at 459 (“[T]he object of a racketeering conspiracy is to 

conduct the affairs of a charged enterprise through a pattern of racketeering, not 

to commit discrete predicate acts.”). To prove the pattern element, the government 

must  show  that  two  or  more  “predicate  acts  were,  or  were  intended  to  be, 

committed as part of [the] conspiracy.” United States v. Cain, 671 F.3d 271, 291 (2d 



                                            14
Cir. 2012) (quoting Yannotti, 541 F.3d at 129 n.11). As we have already observed, 

the  government  need  not  establish  that  the  defendant  “committed  or  agreed  to 

commit two predicate acts himself.” Salinas, 522 U.S. at 63. Rather, the government 

may  prove  the  pattern  element  through  evidence  that  “the co‐conspirators,  not 

solely  the defendant,  agreed  to  conduct  the  affairs  of  the  enterprise  through  a 

pattern of racketeering.” Yannotti, 541 F.3d at 129 n.11. In short, RICO conspiracy 

requires  proof:  (a)  of  an  agreement  to  join  a  racketeering  scheme,  (b)  of  the 

defendant’s  knowing  engagement  in  the  scheme  with  the  intent  that  its  overall 

goals be effectuated, and (c) that the scheme involved, or by agreement between 

any members of the conspiracy was intended to involve, two or more predicate 

acts of racketeering. 

       A comparison of “basic” and RICO conspiracy makes clear that acquittal of 

the  former  does  not  compel  the  conclusion  that  a  jury  necessarily  decided  an 

essential element of the latter in Zemlyansky’s favor. Unlike “basic” conspiracy, 

RICO  conspiracy  does  not  require  proof  that  a  defendant  knowingly  agreed  to 

facilitate  a  specific  crime  (e.g.,  mail  fraud).  So  long  as  the  defendant  knowingly 

agreed  to  facilitate  “the  general  criminal  objective  of  a  jointly  undertaken 

[racketeering] scheme,” Yannotti, 541 F.3d at 122, the government need not prove 



                                             15
that he or she knowingly agreed to facilitate any specific predicate act. Similarly, 

unlike  “basic”  conspiracy,  RICO  conspiracy  does  not  require  proof  that  the 

defendant intended that specific criminal acts be accomplished. Instead, it suffices 

to  show  that  he  intended  that  the  broad  goals  of  the  racketeering  scheme  be 

realized,  along  with  evidence  that  some  (or  any)  members  of  the  conspiracy 

intended  that  specific  criminal  acts  be  accomplished.6  RICO  conspiracy  and 

“basic”  conspiracy thus  have qualitatively  different  mens  rea  requirements as  to 

agreement  and  intent.7  A  jury’s  finding  that  a  defendant  did  not  conspire  to 


6  Though  in  many  cases,  evidence  that  the  defendant  agreed  to  further  two  specific 
predicate acts satisfies both the agreement and patter elements, proving RICO conspiracy 
in  this  manner  is  not  required.  RICO  conspiracy  could,  for  example,  be  proven  by 
evidence that the defendant agreed to facilitate a scheme by providing tools, equipment, 
cover, or space; that the facilitation was knowing because the defendant was aware of the 
broader  scheme,  even  if  he  was  unaware  of  the  particulars,  or  because  the  defendant 
knowingly  benefitted  from  the  scheme;  and  that  other  members  of  the  enterprise 
intended to accomplish specific predicates.  

7  That  RICO  conspiracy  has  a  more  removed  mens  rea  requirement  comports  with  the 
purposes for which RICO was enacted. RICO was to intended address the deliberately 
aloof  positioning  of  organized  crime  leaders,  who  “buffer[ed]”  themselves  from  the 
lower tiers of criminal conduct “to maintain insulation from the investigative procedures 
of the police.”  S. Rep. No. 91‐617, at 37; id. at 42 (“Organized crime leaders moreover, 
have  been  notoriously  successful  in  escaping  punishment . . . .”).  RICO  reflects  this 
legislative  concern  by  criminalizing  an  individual’s  indirect  participation  in,  or 
conducting of,  a racketeering enterprise. 18 U.S.C.  § 1962(c);  Organized  Crime Control 
Act of 1970, Pub. L. 91‐452, § 904(a), 84 Stat. 941, 947 (1970) (“The provisions of this title 
shall be liberally construed to effectuate its remedial purposes.”); see also, e.g., 116 Cong. 
Rec.  S585,  586  (1970)  (Sen.  McClellan’s  remarks  introducing  bill)  (“[T]he  most  serious 
aspect of the challenge that organized crime poses to our society is the degree to which 

                                               16
commit  a  particular  predicate  act  does  not  necessarily  preclude  a  subsequent 

finding that he or she knowingly agreed to facilitate a racketeering scheme that 

involved, or was intended to involve, that same predicate act. 

       Having  thus  determined  in  the  abstract  that  an  acquittal  on  “basic” 

conspiracy does not in all cases preclude a subsequent trial for RICO conspiracy 

predicated upon the same conduct, we must now determine whether a retrial was 

permissible  in  Zemlyansky’s  case.  The  question  we  must  answer  is  whether  a 

“rational jury” could have acquitted Zemlyansky in the first trial for similar, non‐

preclusive reasons. See Ashe, 397 U.S. at 444. We determine what a rational jury 

could have done by examining the record of the prior proceeding “in a practical 

frame and viewed with an eye to all [of its] circumstances.” Id. (quoting Sealfon v. 

United States, 332 U.S. 575, 579 (1948)). This inquiry is “realis[tic] and rational[],” 

not “hypertechnical and archaic”; we evaluate the evidence in light of what was 

proven at trial and will not contort the analysis to find that a jury could have based 

its decision on alternate grounds when it clearly did not. Id. & n.9. 



its members have succeeded in placing themselves above the law.”); 116 Cong. Rec. S600, 
602 (1970) (remarks of Sen. Hruska) (explaining that Title IX was “designed to remove 
the  influence  of  organized  crime  from  legitimate  business  by  attacking  its  property 
interests and by removing its members from control of legitimate businesses”); S. Rep. 
No. 91‐617, at 79 (noting that RICO was targeted at “individuals” and “the economic base 
through which those individuals constitute such a serious threat”). 

                                             17
       The  record  from  the  first trial  makes  clear  that a rational  jury  could have 

grounded its “basic” conspiracy acquittals on reasons not essential to proving the 

later RICO conspiracy. For instance, the first jury could have found there was a 

conspiracy  by  individuals  other  than  Zemlyansky  to  commit  insurance‐related 

mail fraud, while acquitting him on that count because he did not knowingly and 

intentionally  agree  to  facilitate  that  particular  conspiracy.  Indeed,  in  acquitting 

Zemlyansky the jury could have found that he took great care to avoid agreeing 

to facilitate any specific “basic” conspiracies. Zemlyansky has acknowledged that 

his  defense  at  the  first  trial  was  that, although  he  was  involved  in  the  P.C.s,  he 

merely managed them in good faith, had nothing to do with patient care, and did 

not  join  any  specific  unlawful  agreements  with  respect  to  their  operation.  The 

Government in the first trial also emphasized Zemlyansky’s removed role in the 

no‐fault insurance scheme, which might well have facilitated this jury finding. See, 

e.g., Joint App. 313 (Tr. 4290) (describing Zemlyansky and Danilovich as operating 

“behind the scenes”). Thus, the second jury was not precluded from finding that 

Zemlyansky agreed to further the no‐fault insurance scheme, notwithstanding the 

first jury’s determination that he did not conspire to commit specific predicate acts. 




                                              18
       Similarly, even if the first jury found that Zemlyansky’s removed role left 

doubt as to whether he intended that specific crimes be committed, Zemlyansky 

could  still  be  found  guilty  of  RICO  conspiracy  if  his  co‐conspirators  had  the 

requisite  intent.  This  possibility  exists  because  the  first  jury  deadlocked  as  to 

whether two co‐defendants in the first trial conspired to commit mail fraud and 

money  laundering.  The  Government  was,  therefore,  free  to  prove  the  pattern 

element  through  evidence  that  Zemlyansky’s  co‐conspirators  intended  that  the 

mail fraud and money laundering predicates be committed, even if Zemlyanksy 

lacked specific intent as to those individual predicates. 

       In acquitting Zemlyansky of the “basic” conspiracy counts, the first jury did 

not  necessarily  decide  that  he  did  not  knowingly  agree  to  further  the  no‐fault 

insurance scheme or that the pattern of racketeering did not exist. As a result, the 

Government  was  not  precluded  from  predicating  the  second  RICO  conspiracy 

count upon the insurance‐related “basic” conspiracies of which Zemlyansky had 

earlier been acquitted. 

                 C. The District Court Properly Admitted Evidence from the 
                    First Trial Because the Evidence Was Used for Different, 
                    Non‐precluded Purposes in the Second Trial 

       Furthermore, we find no error in the District Court’s decision to permit the 

Government to introduce evidence from the first trial to prove Zemlyansky’s guilt 
                                            19
in the expanded RICO conspiracy charge. Although there are instances in which 

acquittal of an offense bars re‐use of evidence related to that offense in a later trial, 

preclusion requires a showing by the defendant that the government seeks to reuse 

the  evidence  for  the  specific  purpose  of  proving  conduct  of  which  he  was 

previously acquitted. Zemlyansky has not met his burden. 

      In  United  States  v.  Mespoulede,  597  F.2d  329  (2d  Cir.  1979),  on  which 

Zemlyansky  relies,  the  defendant  was  acquitted  of  possessing  cocaine  with  the 

intent to distribute. Id. at 332. In a second trial, the government offered evidence 

of the defendant’s cocaine possession to prove he conspired to distribute the drug. 

Id.  On  appeal  the  defendant  argued  that  the  government  should  have  been 

precluded from introducing evidence of his possession in the second trial when 

the first jury had necessarily resolved the question of possession in his favor. Id. 

We  agreed,  rejecting  the  government’s  contention  that  issue  preclusion  applies 

only “where the issue sought to be excluded is a Sine qua non of conviction in the 

second  trial.”  Id.  at  334.  Instead,  the  issue‐preclusion  component  of  double 

jeopardy  protects  the  defendant  from  “defend[ing]  against  charges  or  factual 

allegations that he overcame in the earlier trial, just as if that trial had never taken 

place.” Id. at 335 (internal citation omitted). Thus, although the government is free 



                                           20
“to charge a defendant with new crimes arising out of the same conduct, . . . ‘[it 

may] not prove the new charge by asserting facts necessarily determined against 

it on the first trial.’” Id. at 334 (quoting United States v. Kramer, 289 F.2d 909, 916 

(2d Cir. 1961) (Friendly, J.)). 

       Mespoulede  teaches  that  Ashe’s  issue‐preclusion  paradigm  protects 

defendants  from  the  government’s  relitigation  of  even  those  issues  that  are  not 

essential to conviction in the later trial, as long as those issues were “necessarily 

determined” in the defendant’s favor in a prior proceeding. Id. at 334–35; see also 

Kramer, 289 F.2d at 915–16; cf. Dowling v. United States, 493 U.S. 342, 348–49 (1990) 

(issue  preclusion  inapplicable  where  issue  presented  in  a  subsequent  trial  is 

governed by a lower standard of proof). But to warrant this protection, a defendant 

must prove that the issue he seeks to preclude was, in fact, decided in his favor.  

       Here,  Zemlyansky  argues  that  it  would  have  been  error  for  the  District 

Court  to  permit  the  Government  to  prove  that  he  joined  the  no‐fault  insurance 

scheme by reference to evidence that he committed, or conspired to commit, mail 

fraud and money laundering.8 We agree with Zemlyansky on this point. But, as 



8 To the extent Zemlyanksy argues that the Government could not re‐use any evidence 
concerning  the  No‐Fault  Insurance  Organization  in  the  second  trial,  he  is  mistaken. 
Mespoulade bars use of evidence only to prove issues or facts necessarily decided against 
the government, not to prove any and all issues. 
                                             21
discussed  above,  evidence  that  Zemlyansky  committed  or  conspired  to  commit 

the predicate acts was not the only way of proving that he agreed to facilitate the 

no‐fault insurance scheme.  

      Rather, the Government argued that Zemlyansky knowingly facilitated the 

no‐fault  insurance  scheme  by  providing  physical  space  (the  P.C.s);  recruiting 

doctors to serve as so‐called paper owners of the clinics; and paying employees to 

manage  clinics  in  which  he  knew,  based  on  the  outsized  monetary  benefits  he 

derived from the clinics, that the employees/co‐conspirators carried out a scheme 

of  insurance  fraud.  The  Government  similarly  did  not  attempt  to  prove  up  the 

pattern  element  with  evidence  that  Zemlyansky  committed,  or  conspired  to 

commit, mail fraud and money laundering, but instead introduced evidence that 

his co‐conspirators satisfied that requirement. 

      Thus,  because  the  Government  did  not  seek  to  establish  any  element  of 

RICO conspiracy by reusing evidence to prove an issue previously determined in 

Zemlyansky’s  favor,  but  instead  relied  on  separate,  non‐precluded  evidence  to 

prove each element, the District Court did not err by permitting the Government 

to introduce evidence from Zemlyansky’s first trial. 




                                          22
   II.      Prosecution’s Rebuttal Summation Comments 

         Zemlyansky next argues that the District Court’s failure to declare a mistrial 

and  reopen  proceedings  in  light  of  the  prosecution’s  commentary  on  his 

courtroom demeanor violated his Fifth and Sixth Amendment rights. We hold that 

although  the  prosecuion’s  comments  were  improper,  the  District  Court  took 

prompt and appropriate action to ensure that Zemlyansky was not substantially 

prejudiced by the misconduct. 

         At  the  second  trial,  the  Government  sought  to  establish  Zemlyansky’s 

involvement in the investment schemes in part through a recording of a telephone 

conversation  between  an  agent  of  the  Alabama  Securities  Commission  and  a 

Lyons Ward employee, “Bob Hamilton.” The recording reflected “Bob Hamilton” 

repeatedly  and  falsely  claiming  that  Lyons  Ward  was  a  legitimate  investment 

company. At trial, three government witnesses testified that “Bob Hamilton” was 

Zemlyansky. During the testimony of one of these witnesses, Zemlyansky cried 

for five to ten minutes—observed by at least some members of the jury—in what 

the District Court later described as a “noticeable” but “not audible” manner. Joint 

App. 532. Zemlyansky did not testify at trial. 




                                           23
       In rebuttal summation to the jury, the prosecutor mentioned Zemlyansky’s 

crying:  

        So  what  happens  next?  After  [the  witness]  identifies  Mikhail 
        Zemlyansky’s  voice  on  that  recording,  the  defendant  breaks  down 
        and starts crying in open court at that table. And I looked over at you 
        and I know you all saw that. And why was he doing that? 
         
Id. at 511.  

       Defense counsel objected, and after a brief side bar, the Court overruled the 

objection and ordered that the prosecutor move on. The prosecutor continued:  

        When the third person identifies the voice of Bob [Hamilton] on the 
        witness  stand,  the  defendant  knows  that  the  game  is  up.  All  of  his 
        efforts to stay above the fray—the fake names, the paper owners, the 
        prepaid  phones—have  all  come  crumbling  down.  He  is  Bob 
        Hamilton,  the  voice  behind  Lyons  Ward.  So  what  does  he  do?  He 
        makes a last‐ditch effort, desperate effort, to perpetuate the fraud. 
          
Id. at 514–15. 

       The  following  morning,  the  District  Court  heard  additional  argument  on 

these comments. Defense counsel moved for a mistrial, to reopen the proceedings 

for defense counsel to testify on the reason for Zemlyansky’s demeanor, or, as a 

third option, for a curative instruction. The court found the comments improper 

but ruled they were not prejudicial enough to warrant a mistrial. The court noted 

that  the  comments  “did  not  actually  ask  the  jury  to  make  an  inference,”  were 



                                             24
circumscribed by immediate objection, and were of limited effect given that “it is 

likely that most or all of the jurors noticed [the crying].” Id. at 549. Wary of drawing 

unnecessary attention to the matter, the court also denied Zemlyansky’s motion to 

reopen the proceedings, stating that a curative instruction would be sufficient. The 

court  issued  the  instruction  in  advance  of  jury  deliberations,  after  both  parties 

agreed on its content.9 

          The Fifth Amendment provides in relevant part that “[n]o person . . . shall 

be  compelled  in  any  criminal  case  to  be  a  witness  against  himself.”  U.S.  Const. 

amend.  V.  To  establish  a  Fifth  Amendment  violation  of  the  right  against  self‐

incrimination, a defendant must show that his statement or act: (1) was compelled, 

(2) was  testimonial,  and  (3) incriminated  him  in  a  criminal  proceeding.  United 




9    The District Court issued the following instruction: 
          “[Y]esterday  afternoon  during  his  rebuttal  summation,  counsel  for  the 
          government said that the defendant had been crying at one point during 
          the trial and defense counsel objected. Upon consideration, I now sustain 
          the  objection  to  those  comments,  which  were  improper,  and  order  them 
          stricken. There may be any number of reasons why the defendant may have 
          been crying, and you must disregard any comments about that by counsel. 
          You are to consider only the evidence that has been admitted, including the 
          sworn  testimony  of  witnesses,  but  that  does  not  include  the  defendant’s 
          demeanor during this trial. 
Id. at 552. 

                                                 25
States v. Hubbell, 530 U.S. 27, 34 & n.8 (2000); In re Grand Jury Subpoena, 826 F.2d 

1166, 1168 (2d Cir. 1987). 

       Zemlyansky’s  behavior  was  neither  compelled  nor  testimonial. 

Determining  whether  communication  was  compelled  requires  looking  to  the 

circumstances of the communication’s creation; the government’s unilateral use of 

a communication does not make it compelled. Fisher v. United States, 425 U.S. 391, 

409–10  (1976)  (subpoenaed  papers  not  compelled  testimonial  evidence);  In  re 

Grand Jury Subpoena Duces Tecum Dated Oct. 29, 1992, 1 F.3d 87, 93 (2d Cir. 1993). 

Like an “act . . . exhibiting [certain] physical characteristics,” spontaneous crying 

is “not the same as a sworn communication by a witness that relates either express 

or implied assertions of fact or belief.” Hubbell, 530 U.S. at 35.10 

       Zemlyansky  additionally  argues  that  his  Sixth  Amendment  rights  to 

confrontation  and  counsel  were  violated.  The  Sixth  Amendment  provides  in 



  Zemlyansky also appears to argue that the prosecutor’s comments infringed his right 
10

not to testify. Although a defendant’s right against self‐incrimination also can be violated 
when a prosecutor comments on a defendant’s failure to testify, the rebuttal comments 
here  were not  improper  on  that  basis.  See  Griffin  v.  California,  380  U.S.  609, 615  (1965); 
United States v. Knoll, 16 F.3d 1313, 1323 (2d Cir. 1994) (“The test governing whether a 
prosecutor’s  statements  amount  to  an  improper  comment  on  the  accused’s  silence  in 
violation  of  the  Fifth  Amendment  looks  at  the  statements  in  context  and  examines 
whether they ‘naturally and necessarily’ would be interpreted by the jury as a comment 
on the defendant’s failure to testify.” (quoting United States v. Bubar, 567 F.2d 192, 199 (2d 
Cir. 1977))). 

                                                  26
relevant part that “the accused shall enjoy the right . . . to be confronted with the 

witnesses against him . . . and to have the Assistance of Counsel for his defence.” 

U.S. Const. amend. VI.  

      Zemlyansky contends he was deprived of the opportunity to cross‐examine 

the  prosecutor,  who  became  a  witness  against  him  upon  making  the  improper 

comments. The prosecutor was not a witness, however. This is not a case of the 

government placing its imprimatur on facts unobserved by the jury. The record 

reflects that Zemlyansky’s behavior was readily noticeable by the jury, counsel for 

both  parties,  and  the  judge;  thus,  the  prosecutor’s  comments  were  not  factual 

observations warranting witness cross‐examination. 

      The  prosecution’s  comments  also  did  not  violate  Zemlyansky’s  right  to 

conflict‐free counsel. Although there are cases where a prosecutor’s actions require 

that defense counsel cease representation in order to testify on her former client’s 

behalf, see, e.g., Ramchair v. Conway, 601 F.3d 66, 73 (2d Cir. 2010), the comments 

here did not require that remedy. Nor did they divide defense counsel’s loyalties 

or otherwise create a conflict of interest in his representation of Zemlyansky. Cf. 

United States v. Curcio, 680 F.2d 881, 889–90 (2d Cir. 1982). 




                                          27
       Zemlyansky  further  argues  that  the  prosecution’s  comments  violated  his 

due  process  rights  to  a  fair  trial  by  undermining  his  right  “to  have  his  guilt  or 

innocence  determined  solely  on  the  basis  of  the  evidence  introduced  at  trial.” 

Taylor  v.  Kentucky,  436  U.S.  478,  485  (1978).  The  Government  concedes  that  the 

prosecutor’s  comments  preceding  defense  counsel’s  objection  were  improper  in 

this  regard.  Improper  prosecutorial  comments,  however,  do  not  always  require 

vacating a conviction. See United States v. Young, 470 U.S. 1, 11 (1985).  

       “A  prosecutor’s  improper  summation  results  in  a  denial  of  due  process 

when  the  improper  statements  cause  substantial  prejudice  to  the  defendant.” 

United States v. Myerson, 18 F.3d 153, 162–63 (2d Cir. 1994) (quoting United States v. 

Modica,  663  F.2d  1173,  1181  (2d  Cir.  1981)  (per  curium));  see  also  United  States  v. 

Banki,  685  F.3d  99,  120  (2d  Cir.  2012)  (examining  record  for  prosecutorial 

misconduct that is “so severe and significant” as to deny right to fair trial (quoting 

United  States  v.  Locascio,  6  F.3d  924,  945  (2d  Cir.  1993))).  In  deciding  whether  a 

prosecutor’s  improper  comments  caused  substantial  prejudice,  we  view  the 

improper  statements  in  context,  considering  “[1]  the  seriousness  of  the 

misconduct, [2] the measures adopted by the trial court to cure the misconduct, 

and [3] the certainty of conviction absent the improper statements.” Banki, 685 F.3d 



                                               28
at 120 (brackets in original) (quoting United States v. Parker, 903 F.2d 91, 98 (2d Cir. 

1990)).  We  consider  these  factors  to  determine  “whether  the  prosecutor[’s] 

comments ‘so infected the trial with unfairness as to make the resulting conviction 

a denial of due process.’” Darden v. Wainwright, 477 U.S. 168, 181 (1986) (quoting 

Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)). 

      The  District  Court  acted  within  its  broad  discretion  in  denying 

Zemlyansky’s  motion  for  a  mistrial  for  improper  prosecutorial  comments. 

Immediately after defense counsel’s objection to the prosecutor’s comments, the 

court permitted the parties to address the objection and then properly instructed 

the prosecutor to move on, which he did. As soon as possible thereafter, the court 

heard  argument  on  the  impropriety  of  the  prosecutor’s  remarks  and  on  the 

appropriate  cure.  After  determining  that  the  prosecutor  had  erred,  the  District 

Court  reasonably  concluded  that  the  implications  were  limited  and  sensibly 

regarded a curative instruction as the best remedial route for moving past an issue 

inappropriate for the jury’s consideration. The resulting instruction—a product of 

party  collaboration—not  only  sustained  Zemlyansky’s  objection,  but  also 

described  the  comments  as  improper  and  struck  them;  clarified  that  many 

inferences could be drawn from Zemlyansky’s demeanor; and reminded the jurors 



                                           29
that  they  could  consider  only  admitted  evidence,  which  did  not  include 

Zemlyansky’s courtroom demeanor. 

        Unlike in the out‐of‐circuit cases Zemlyansky cites, here the District Court 

not only immediately responded to the impropriety by directing the prosecution 

to  move  on,  but  it  also  later  sustained  the  objection  and  gave  a  strong  curative 

instruction.11 And unlike in those cases, the prosecutor was, we conclude here, not 

a  character  witness.  He  therefore  did  not  implicate  Zemlyansky’s  Sixth 

Amendment confrontation rights. 

        The District Court’s remedial measures were particularly appropriate when 

viewed in context of the trial. There is no indication the prosecutor intended the 

comments  to  prejudice  Zemlyansky’s  case;  multiple  witnesses  corroborated  the 

“Bob Hamilton” identification; and there was a mountain of other evidence—bank 

records, witness testimony, etc.—with respect to not one but two investment fraud 



11  Cf.  United  States  v.  Schuler,  813  F.2d  978,  981  (9th  Cir.  1987)  (“[I]n  the  absence  of  a 
curative  instruction  from  the  court,  a  prosecutorʹs  comment  on  a  defendant’s  off‐the‐
stand behavior constitutes a violation of the due process clause of the fifth amendment.”); 
United States v. Carroll, 678 F.2d 1208, 1210 (4th Cir. 1982) (“By allowing the prosecutor’s 
remarks to pass uncorrected, over defense counsel’s objection, for a not‐inconsiderable 
period of time, the district court implied that the remarks were unobjectionable.”); United 
States v. Wright, 489 F.2d 1181, 1185–86 (D.C. Cir. 1973) (finding error in a prosecutor’s 
comment that defendant found the trial humorous and in prosecution’s instruction to the 
jury,  made  with  the  district  court’s  approval,  that  it  could  “definitely  consider  [the 
defendant’s] demeanor in [its] deliberations”). 

                                                    30
schemes.  The  impropriety  was  isolated,  minimized,  and  anomalous  in  an 

otherwise uneventful trial. United States v. Elias, 285 F.3d 183, 191 (2d Cir. 2002) 

(“[T]he severity of the misconduct is mitigated if the misconduct is an aberration 

in  an  otherwise  fair  proceeding.”).  The  District  Court  therefore  did  not  err  in 

addressing the prosecutor’s closing comments as events unfolded and in denying 

Zemlyansky’s motions for a mistrial and to reopen proceedings.  

   III.   The Transcript 

       Finally, Zemlyansky maintains that the District Court abused its discretion 

and deprived him of his Sixth Amendment right to a fair trial by admitting into 

evidence and allowing into jury deliberations a transcript that identified him as 

the speaker. The District Court, however, acted within its discretion. 

       At  trial,  the  Government  sought  to  publish  to  the  jury  a  transcript  of  the 

“Bob  Hamilton”  audio  recording.  The  transcript’s  unredacted  cover  page 

indicated that Zemlyansky was a participant in the conversation. Defense counsel 

stipulated  to  the  accuracy  of  the  record  but  contested  that  Zemlyansky  was  a 

conversation  participant.  The  court  admitted  the  transcript  “subject  to 

connection”—that is, subject to the Government offering evidence that the voice 

attribution  was  accurate—and  gave  a  corresponding  limiting  instruction  to  the 



                                             31
jury to that effect. The court later allowed the transcript into the jury deliberation 

room, but only after instructing the jury that the transcript was not evidence but 

an aid, and that it was for them alone “to decide whether the transcripts correctly 

present the conversations recorded on the tapes.” Joint App. 554. 

     By  proffering  the  testimony  of  three  witnesses  identifying  Zemlyansky’s 

voice  on  the  recording,  the  Government  offered  sufficient  evidence  of 

identification for the recording to be admitted. See Fed. R. Evid. 104(b). The District 

Court therefore did not err in allowing the transcript to serve as a jury aid with 

respect to the properly‐admitted recording. 

     For  similar  reasons,  the  District  Court  also  did  not  err  in  allowing  the 

transcript to be reviewed by the jury during its deliberations. See United States v. 

Rosa,  17  F.3d  1531,  1548  (2d  Cir.  1994).  Although  the  District  Court  did  not 

explicitly charge the jury as to the transcript’s disputed voice attribution, it clearly 

stated that the transcript was merely an aid and was not guaranteed to be accurate. 

See  United  States  v.  Ulerio,  859  F.2d  1144,  1146  (2d  Cir.  1988)  (finding  no  jury 

instruction necessary where jury “was well aware of” defendants’ disagreement 

with voice attributions made by government). The District Court’s earlier limiting 

instruction  informed  the  jury  that  Zemlyansky  disagreed  with  the  transcript’s 



                                             32
identification  of  him  and  that  the  transcript  had  been  prepared  by  the 

Government. And Zemlyansky made clear that he disputed the transcript’s voice 

attribution; his sole witness testified that his voice was not on the recording. For 

these  reasons,  no  further  explicit  instruction  on  the  transcript’s  contested  voice 

attribution was necessary. 

    IV.   Cumulative Error 

       As  foreshadowed  by  the  above,  we  reject  Zemlyansky’s  cumulative  error 

argument.  “[T]he  cumulative  effect  of  a  trial  court’s  errors,  even  if  they  are 

harmless  when  considered  singly,  may  amount  to  a  violation  of  due  process 

requiring reversal of a conviction.” United States v. Al‐Moayad, 545 F.3d 139, 178 

(2d Cir. 2008). Notwithstanding the prosecution’s improper remarks, the evidence 

against  Zemlyansky  was  overwhelming  and  the  cumulative  impact  of  the 

improper  commentary  does  not  rise  to  the  level  of  a  due  process  violation.  See 

United States v. Hurtado, 47 F.3d 577, 586 (2d Cir. 1995) 

                                    CONCLUSION 

       For these reasons, we AFFIRM the judgment of the District Court. 




                                            33